Title: To John Adams from Tench Coxe, 16 April 1793
From: Coxe, Tench
To: Adams, John



Sir
Philada. April 16. 1793

I had lately the honor to write you a letter on a point, which continues  to be interesting.
We are now certainly to expect the Arrival of the new french Minister in a very short time, and it is a matter of consequence to our peace, that we should get through the business which he may bring up in consequence of the present State of things in Europe without differences. It would oblige me very much and could not but serve the Untied States, if you would be so kind as to communicate to me your general ideas on the present State of things, and your cautionary ideas on particular points, which appear to you of more or less danger. The Spirit of the Treaties with the French, the circumstances under which they were made, any cotemporary important facts, the manner in which any point or points have been subsequently explained, viewed or acted upon by France, the effect of their revolutional measures upon the Treaties according to the established law of Nations & the authorities on which opinions on this last point are grounded—particularly the French Writers, are matters on which it would highly oblige me, Sir, if you would favor me with your Sentiments. They shall be either confidential or otherwise as you shall be pleased to desire. It is of great importance that they should be possessed by the time of Mr. Genests arrival—
We have not any further intelligence in relation to matters in Europe except that the state of Ireland is explained by some late arrivals here. The Catholics, it is said, are much composed by the resolutions of Mr. Hobart, but the other dissenters, those in the North, are yet warm for a reform of the commons so as to let them in completely, for an abolition of the Corporation &  test acts, and for admission to the Judiciary—
Produce, ships, and freights are much advanced by the war in Europe, and there are great appearances of valuable emigrants with money and arts—
Mrs. Adams will do me the honor of accepting my most respectful Compliments.
I have the Honor to be, sir, /your most obedient /& most humble Servant
Tench Coxe
A letter from Canada indicates that Lord Dorchester is incomplete.